IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHAEL ALBERT DEANGELIS,                NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-5149

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 15, 2015.

An appeal from an order of the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Michael Albert DeAngelis, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.



PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of

December 2, 2014, the Court has determined that the appeal is untimely.

Accordingly, the appeal is dismissed. The dismissal is without prejudice to

appellant filing a petition for belated appeal pursuant to Florida Rule of Appellate

Procedure 9.141(c).

WOLF, ROWE, and SWANSON, JJ., CONCUR.